DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/08/2021 and 05/25/2022 have been placed in record and considered by the examiner.

NOTICE for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102 (a)(1) as anticipated by Hampel et al. (US 20170006499 A1, of IDS, hereinafter ‘HAMPEL’).
Regarding claim 1, HAMPEL teaches a method for a first node (Fig. 4, border node 208 of Routing Domain 240, Fig. 9 Domain B) supporting wireless access and wireless backhaul (Fig. 4, Fig. 5, [0039]: IAB nodes 214, 216, 218, 228 and 230, which may be access points, base stations (BS), eNBs, or other nodes that utilize wireless spectrum to support access for UEs and for the backhauling of access traffic), comprising:
detecting a backhaul link failure or a backhaul link recovery ([0006] a traffic flow from an IAB node may be migrated from a first tunnel associated with a first network routing domain to a second tunnel associated with a second routing domain in accordance with routing messages on each of the network routing domains, where the routing messages provide information on the respective routes to the remote network…. this migration may be performed in response to a failure of a wireless link in the IAB network. (Fig. 4, Fig. 5, failure of link 244, [0057] with reference now to FIG. 5, if a link failure occurs along routing path 238 (e.g., at link 244), the traffic delivered to border node 210 is not available to be delivered to the local anchor, or IAB node 216, serving the UE 220. [0058] Since IAB node 216 is located within an overlap region between the two network routing domains 240 and 242, upon failure of link 244, the traffic flow within tunnel 224 between the local anchor (IAB node 216) and the global anchor (control plane node 222) may be migrated from network routing domain 242 to network routing domain 240… which includes border node 208. [0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 (second node) in the core network 206 via network routing domain 240 (which includes border node 208 (first node)) (border node 208 detects change in network due to detection of a backhaul link failure from the update message, implicit)); and
transmitting a first message from the first node to a second node, in response to detecting the backhaul link failure or the backhaul link recovery (Fig. 5, [0057] if the link 244 is a wireless link, an obstruction or source of interference may cause the wireless link to fail. As a result of failure of the link 244, the serving IAB node 216 no longer has any connectivity to the border node 210. [0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 (second node) in the core network 206 via network routing domain 240 (which includes border node 208 (first node)), and request the control plane node 206 to switch the flow of the access traffic from the current tunnel corresponding to tunnel endpoint address A6 to a new tunnel corresponding to tunnel endpoint address B3…. network routing domain 240, which includes border node 208 (serving node 216 initiates a first message and forwarded by first node 208 to second node 222 in response to detecting the backhaul link failure, implicit)), wherein the first message is used to update a routing path maintained by the second node ([0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 in the core network 206 via network routing domain 240….which includes border node 208),
wherein the second node deactivates or activates a first backhaul link, in response to receiving the first message from the first node (Fig. 5, [0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 (second node) in the core network 206 via network routing domain 240, and request the control plane node 206 to switch the flow of the access traffic from the current tunnel corresponding to tunnel endpoint address A6 to a new tunnel corresponding to tunnel endpoint address B3. Since tunnel endpoint address B3 belongs to the first network routing domain 240, which includes border node 208, all access traffic may then be routed from the main backhaul network 204 to border node 208 (construed as the second node 222 activating or migrating all traffic over first backhaul link through tunnel 246, stop using or deactivating traffic routing over backhaul link with failed link through tunnel 224, see [0058, 0059]), and wherein the second node is a child node of the first node (Fig. 5, [0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 (second node) in the core network 206 via network routing domain 240 (which includes border node 208 (first node)), and request the control plane node 206 to switch the flow of the access traffic from the current tunnel corresponding to tunnel endpoint address A6 to a new tunnel corresponding to tunnel endpoint address B3 (it is construed that for the path update message the control plane node 222 (second node) a child node of border node 208 the first node)).

Regarding claim 2, HAMPEL teaches the method of claim 1, wherein the second node is allowed to transmit packets using the first backhaul link if the first backhaul link is active (Fig. 4, Fig. 5, [0056] In normal operation, as shown in FIG. 4, the global anchor, or control plane node 222 (second node), in the core network 206 may forward access traffic directed to the UE 220 along routing path 236, to network routing domain 242 rooted at border node 210. Border node 210 may accordingly forward this traffic along routing path 238 towards the UE 220).
3. The method of claim 1, wherein the second node has more than one backhaul link, and the more than one backhaul link comprises the first backhaul link.

Regarding claim 3, HAMPEL teaches the method of claim 1, wherein the second node has more than one backhaul link, and the more than one backhaul link comprises the first backhaul link (Fig. 4, Fig. 5,  [0051] FIG. 4 illustrates a network configuration in which the IAB network is configured with two overlapping network routing domains. In the illustration of FIG. 4, the overlapping network routing domains include a first network routing domain 240 (denoted with the dashed line) and a second network routing domain 242 (denoted with the dash-dot line). Each network routing domain 240 and 242 is rooted at a different border node 208 and 210, respectively. [0056] In normal operation, as shown in FIG. 4, the global anchor, or control plane node 222 (second node), in the core network 206 may forward access traffic directed to the UE 220 along routing path 236, to network routing domain 242 rooted at border node 210. Border node 210 may accordingly forward this traffic along routing path 238 towards the UE 220 (second node has more than one backhaul link, and the more than one backhaul link comprises the first backhaul link rooted at border node 210). [0057] However, with reference now to FIG. 5, if a link failure occurs along routing path 238 (e.g., at link 244), the traffic delivered to border node 210 is not available to be delivered to the local anchor, or IAB node 216. [0059] In the illustrated example in FIG. 5, the traffic flow may be migrated by re-directing the access traffic through border node 208. Thus, access traffic from the core network 206 towards the UE 220 may be switched to routing path 246 through the main backhaul network 204 and towards border node 208. Border node 208 may then route the access traffic to the serving IAB node 216 through the IAB network over routing path 248 (the second node has more than one backhaul link rooted at border nodes 208 and 210)).

Regarding claim 4, HAMPEL teaches the method of claim 1, wherein the second node has more than one routing path (Fig. 4, Fig. 5,  [0051] FIG. 4 illustrates a network configuration in which the IAB network is configured with two overlapping network routing domains. In the illustration of FIG. 4, the overlapping network routing domains include a first network routing domain 240 (denoted with the dashed line) and a second network routing domain 242 (denoted with the dash-dot line). Each network routing domain 240 and 242 is rooted at a different border node 208 and 210, respectively (has more than one routing path). [0056] In normal operation, as shown in FIG. 4, the global anchor, or control plane node 222 (second node) … may forward access traffic ….. Border node 210 may accordingly forward this traffic along routing path 238 towards the UE 220 (second node has a first routing path). [0057] However, with reference now to FIG. 5, if a link failure occurs along routing path 238 (e.g., at link 244), the traffic delivered to border node 210 is not available to be delivered to the local anchor, or IAB node 216. [0059] In the illustrated example in FIG. 5, the traffic flow may be migrated by re-directing the access traffic through border node 208…. Border node 208 may then route the access traffic to the serving IAB node 216 through the IAB network over routing path 248 (second node has a second routing path, indicating has more than one routing path)).

Regarding claim 5, HAMPEL teaches the method of claim 1, wherein the second node has more than one parent node, and the more than one parent node comprises the first node (Fig. 4, Fig. 5,  [0051] FIG. 4 illustrates a network configuration in which the IAB network is configured with two overlapping network routing domains. In the illustration of FIG. 4, the overlapping network routing domains include a first network routing domain 240 (denoted with the dashed line) and a second network routing domain 242 (denoted with the dash-dot line). Each network routing domain 240 and 242 is rooted at a different border node 208 and 210, respectively. 0056] In normal operation, as shown in FIG. 4, the global anchor, or control plane node 222 (second node) … may forward access traffic ….. Border node 210 may accordingly forward this traffic along routing path 238 towards the UE 220. [0057] However, with reference now to FIG. 5, if a link failure occurs along routing path 238 (e.g., at link 244), the traffic delivered to border node 210 is not available to be delivered to the local anchor, or IAB node 216. [0059] In the illustrated example in FIG. 5, the traffic flow may be migrated by re-directing the access traffic through border node 208…. Border node 208 may then route the access traffic to the serving IAB node 216 through the IAB network over routing path 248 (in the upstream direction second node has a more than one parent node (border nodes 208 and 210) comprises the first node (border node 208)).

Regarding claim 6, HAMPEL teaches the method of claim 1, wherein the first node is an Integrated Access and Backhaul (IAB) node (Fig. 4, Fig. 5, [0055]) Each forwarding IAB nodes 208, 210, 214, 216, 218, 228, 230 may represent IP router).

Regarding claim 8, HAMPEL teaches a method for a second node (Fig. 4, Fig. 5 control plane node 222) supporting wireless access and wireless backhaul (the access network 100 may overlap with a backhaul network, such as an Integrated-Access-Backhaul (IAB) network. That is, some or all of the BSs 104, 108, 112 may be IAB nodes 200 (see FIGS. 2-8) and may accordingly communicate with one another over the IAB network. 0035] Broadly, a base station 214, 216, 218 may function to support and provide wireless access to the UEs 220, to create tunnels (e.g., tunnel 224) via the local backhaul network 202 and the main backhaul network 204 to the core network 206. [0036] The endpoints of the tunnel 224 include a local anchor residing on the BS 216 and a global anchor residing on a control plane node 222 in the core network 206), comprising:
receiving a first message from a first node (Fig. 5, [0057] if the link 244 is a wireless link, an obstruction or source of interference may cause the wireless link to fail. As a result of failure of the link 244, the serving IAB node 216 no longer has any connectivity to the border node 210. [0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 (second node) in the core network 206 via network routing domain 240 (which includes border node 208 (first node)), and request the control plane node 206 to switch the flow of the access traffic from the current tunnel corresponding to tunnel endpoint address A6 to a new tunnel corresponding to tunnel endpoint address B3…. network routing domain 240, which includes border node 208 (serving node 216 initiates a first message and forwarded by first node 208 to second node 222 in response to detecting the backhaul link failure, implicit)), wherein the first message is used to update a routing path maintained by the second node ([0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 in the core network 206 via network routing domain 240….which includes border node 208); and
deactivating or activating a first backhaul link, in response to receiving the first message from the first node, wherein the second node is a child node of the first node (Fig. 5, [0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 (second node) in the core network 206 via network routing domain 240, and request the control plane node 206 to switch the flow of the access traffic from the current tunnel corresponding to tunnel endpoint address A6 to a new tunnel corresponding to tunnel endpoint address B3. Since tunnel endpoint address B3 belongs to the first network routing domain 240, which includes border node 208, all access traffic may then be routed from the main backhaul network 204 to border node 208 (construed as the second node 222 activating or migrating all traffic over first backhaul link through tunnel 246, stop using or deactivating traffic routing over backhaul link with failed link through tunnel 224, see [0058, 0059]) backhaul link with failed link through tunnel 224, see [0058, 0059]), and wherein the second node is a child node of the first node (Fig. 5, [0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 (second node) in the core network 206 via network routing domain 240 (which includes border node 208 (first node)), and request the control plane node 206 to switch the flow of the access traffic from the current tunnel corresponding to tunnel endpoint address A6 to a new tunnel corresponding to tunnel endpoint address B3 (it is construed that for the path update message the control plane node 222 (second node) a child node of border node 208 the first node)).

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 11, HAMPEL teaches a communication device having a second node (Fig. 2, Fig. 4, Fig. 5 control plane node 222, [0037] Serving Gateway (S-GW) (control plane node 222)), comprising:
a processor, and a memory operatively coupled to the processor, wherein the processor is configured to execute a program code ([0037] Serving Gateway (S-GW) (control plane node 222)) to:
receive a first message from a first node (Fig. 5, [0057] if the link 244 is a wireless link, an obstruction or source of interference may cause the wireless link to fail. As a result of failure of the link 244, the serving IAB node 216 no longer has any connectivity to the border node 210. [0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 (second node) in the core network 206 via network routing domain 240 (which includes border node 208 (first node)), and request the control plane node 206 to switch the flow of the access traffic from the current tunnel corresponding to tunnel endpoint address A6 to a new tunnel corresponding to tunnel endpoint address B3…. network routing domain 240, which includes border node 208 (serving node 216 initiates a first message and forwarded by first node 208 to second node 222 in response to detecting the backhaul link failure, implicit)), wherein the first message is used to update a routing path maintained by the communication device ([0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 in the core network 206 via network routing domain 240….which includes border node 208); and
deactivate or activate a first backhaul link, in response to receiving the first message from the first node (Fig. 5, [0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 (second node) in the core network 206 via network routing domain 240, and request the control plane node 206 to switch the flow of the access traffic from the current tunnel corresponding to tunnel endpoint address A6 to a new tunnel corresponding to tunnel endpoint address B3. Since tunnel endpoint address B3 belongs to the first network routing domain 240, which includes border node 208, all access traffic may then be routed from the main backhaul network 204 to border node 208 (construed as the second node 222 activating or migrating all traffic over first backhaul link through tunnel 246, stop using or deactivating traffic routing over backhaul link with failed link through tunnel 224, see [0058, 0059]) backhaul link with failed link through tunnel 224, see [0058, 0059]), and wherein the second node is a child node of the first node (Fig. 5, [0061] To initiate migration of the access traffic, IAB node 216 may send a path update message to the control plane node 222 (second node) in the core network 206 via network routing domain 240 (which includes border node 208 (first node)), and request the control plane node 206 to switch the flow of the access traffic from the current tunnel corresponding to tunnel endpoint address A6 to a new tunnel corresponding to tunnel endpoint address B3 (it is construed that for the path update message the control plane node 222 (second node) a child node of border node 208 the first node)).

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170006499 A1, of IDS, hereinafter ‘HAMPEL’) in view of Xu et al. (US 20210258244 A1, hereinafter ‘XU’).
Regarding claim 7, HAMPLE is silent about the method of claim 1, wherein the second node is an Integrated Access and Backhaul (IAB) node.
In an analogous art, XU teaches wherein the second node is an Integrated Access and Backhaul (IAB) node (Fig. 2, Fig. 3 node 230-11 IAB11 (second node),  [0037] As shown in FIG. 2, a donor central unit (CU) 210 may be connected to a donor distributed unit (DU) 220, which may be connected to a MT 110 (shown as MT1 110-1) via IAB nodes 230 (such as, for example, IAB11, IAB12, IAB21, IAB22, and IAB32). [0038] The donor may be a gNB that terminates wireless backhaul radio interface from one or more IAB nodes (indicating donor CU 210 and DU 220 in gNB anchoring IAB traffic as in HAMPLE central unit 222, can be considered also an IAB node along with IAB nodes 230 in IAB multiple-hop IAB 200 in Fig. 2). (Fig. 3, Scenario 2, [0043]) in scenario 2 320, due to the link outage between IAB21 230-21 and IAB32 230-32, IAB 11 230-11 cannot send the DL packets to IAB21 230-21. [0046] The donor-CU 210 may send the routes and preferences to branching nodes (for example, an intermediate IAB node 230, or a Donor-DU 220). Branching nodes may include nodes that provide a branching point when routing communications through multiple different connected nodes (for example, IAB node 230-11 provides a branching point to IAB node 230-21 or 230-22). ….Preference information indicates a preferred route (for example, via route ID or via the identifier of the next hop/next IAB node), and may additionally indicate circumstances when a branching point should switch to the less preferred route/branch (implying if 1st route through IAB 230-21 is 1st preference, then when 1st route fails, traffic should be routed to 2nd preferred route through IAB 230-22). [0048] The branching node may receive the link event notification (for example, a link event indication) from the downstream and/or upstream IAB nodes 230 or donor. A link event notification may occur …when the throughput characteristics of a link changes significantly….a link event notification may occur when the signal strength is below a threshold, or above a threshold. [0049] The branching node may adapt the uplink and/or downlink routes based on the route preference and the link event notifications. The branching node may also propagate the link event notification to all next-hop routes. The link event notifications may be binary (for example, no route available or link is resumed after declaring no route available)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of XU in to the integrated access and backhaul system (IAB) system of HAMPEL in order to take the advantage of method for routing in an IAB system that can enable backhauling around obstacles, for example, buildings and other clutter in urban environments where line-of-sight between nodes is obstructed, reducing unnecessary packet transmission (XU: [0001, 0003, 0043]).

Regarding claim 16, HAMPLE is silent about the communication device of claim 11, wherein the communication device is an Integrated Access and Backhaul (IAB) node.
In an analogous art, XU teaches wherein the communication device is an Integrated Access and Backhaul (IAB) node ((Fig. 2, Fig. 3 node 230-11 IAB11 (second node),   [0037] As shown in FIG. 2, a donor central unit (CU) 210 may be connected to a donor distributed unit (DU) 220, which may be connected to a MT 110 (shown as MT1 110-1) via IAB nodes 230 (such as, for example, IAB11, IAB12, IAB21, IAB22, and IAB32). [0038] The donor may be a gNB that terminates wireless backhaul radio interface from one or more IAB nodes (indicating donor CU 210 and DU 220 in gNB anchoring IAB traffic as in HAMPLE central unit 222, can be considered also an IAB node along with IAB nodes 230 in IAB multiple-hop IAB 200 in Fig. 2. Since ). (Fig. 3, Scenario 2, [0043]) in scenario 2 320, due to the link outage between IAB21 230-21 and IAB32 230-32, IAB 11 230-11 cannot send the DL packets to IAB21 230-21. [0046] The donor-CU 210 may send the routes and preferences to branching nodes (for example, an intermediate IAB node 230, or a Donor-DU 220). Branching nodes may include nodes that provide a branching point when routing communications through multiple different connected nodes (for example, IAB node 230-11 provides a branching point to IAB node 230-21 or 230-22). ….Preference information indicates a preferred route (for example, via route ID or via the identifier of the next hop/next IAB node), and may additionally indicate circumstances when a branching point should switch to the less preferred route/branch (implying if 1st route through IAB 230-21 is 1st preference, then when 1st route fails, traffic should be routed to 2nd preferred route through IAB 230-22). [0048] The branching node may receive the link event notification (for example, a link event indication) from the downstream and/or upstream IAB nodes 230 or donor. A link event notification may occur …when the throughput characteristics of a link changes significantly….a link event notification may occur when the signal strength is below a threshold, or above a threshold. [0049] The branching node may adapt the uplink and/or downlink routes based on the route preference and the link event notifications. The branching node may also propagate the link event notification to all next-hop routes. The link event notifications may be binary (for example, no route available or link is resumed after declaring no route available). It is obvious that since the communication have the second node IAB11 node 230-11, the communication device is also an IAB node).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of XU in to the integrated access and backhaul system (IAB) system of HAMPEL in order to take the advantage of method for routing in an IAB system that can enable backhauling around obstacles, for example, buildings and other clutter in urban environments where line-of-sight between nodes is obstructed, reducing unnecessary packet transmission (XU: [0001, 0003, 0043]).



Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barry et al. (US 20220006719 A1), describing FRAMEWORK FOR UNIVERSALLY SPECIFIED AFFINITY TOPOLOGIES WITH PARTIAL PATH INVALIDATION AND GENERALIZED NETWORK FLOWS
Reichstein et al. (US 8693375 B2), describing Automated Multiple-instance Spanning Tree Reconfiguration
Gopinath et al. (US 5608649 A), describing Directly Programmable Networks
ADJAKPLE et al. (US 20210282050 A1), describing EFFICIENT BUFFER MANAGEMENT IN MULTI-HOPS DATA FORWARDING
Yang et al. (US 10015075 B1), describing Directed Acyclic Graph Optimization For Future Time Instance Advertised By A Parent Network Device
Thubert et al. (US 10320652 B2), describing Dynamic Installation Of Bypass Path By Intercepting Node In Storing Mode Tree-based Network
Bogdanski et al. (US 11223558 B2), describing System And Method For Supporting Inter-subnet Control Plane Protocol For Ensuring Consistent Path Records In A High Performance Computing Environment
Yamane; Toshimizu (US 20090276822 A1), describing VIDEO DELIVERY APPARATUS AND METHOD
TOCHINO et al. (US 20210168022 A1), describing COMMUNICATION APPARATUS AND COMMUNICATION METHOD

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413